Citation Nr: 1332865	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-47 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cognitive disorder, to include as secondary to the service-connected acquired psychiatric disorder and under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from April 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for PTSD.

In March 2013, the Board granted entitlement to service connection for an acquired psychiatric disorder other than a cognitive disorder and remanded the above claim for additional development.  As noted in the March 2013 remand, the above issue was part of an expansion of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's claim again was remanded by the Board in July 2013.  The matter again is before the Board.  

The Veteran testified at a July 2011 hearing held before the undersigned Veterans Law Judge via videoconference from the RO on the general issue of entitlement to service connection for an acquired psychiatric disorder.  A transcript of the hearing is of record.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran and his representative appear to claim that he has a current cognitive disability that was caused or aggravated by his service-connected psychiatric disorder.  In addition, as will be discussed in greater detail below, the Veteran and his representative also seek entitlement to service connection for the cognitive disorder under the provisions of 38 U.S.C.A. § 1151.  Despite the extensive procedural development already undertaken, the Board concludes that another remand is required to allow for further development.

In this case, the Veteran was afforded a VA examination in June 2013.  The examiner concluded that it was less likely than not that the claimed condition was incurred in service.  Specifically, the examiner noted that the Veteran's current cognitive complaints were not present until his head injury and resulting subdural hematoma in 2009.  In addition, the examiner also stated that the Veteran's service-connected PTSD had not caused or aggravated the cognitive disorder.  The rationale was that the Veteran's cognitive disorder likely was the sole result of closed head trauma and apparent resulting subdural hematoma in 2009.  In addition, it was possible that the normal aging process could be a contributing factor to the current cognitive complaints.  Finally, there were no reported cognitive complaints prior to the 2009 head injury that might demonstrate aggravation of the condition by the service-connected PTSD.  

The Board found the above opinion inadequate because while the examiner noted that the Veteran had been diagnosed by multiple medical providers with PTSD and depression in the period subsequent to the 2009 head injury and resulting subdural hematoma, the examiner did not provide an opinion as to whether any psychiatric disorder aggravated the Veteran's cognitive disorder at any point after the 2009 head injury.  

As such, the Board remanded the claim for an addendum opinion.  In an August 2013 addendum, the June 2013 VA examiner opined that it was unlikely that the Veteran's cognitive disorder was related in any manner to his previously diagnosed psychiatric condition(s), either before or following the closed head trauma in 2009.  The examiner, however, did not provide a rationale for the opinion provided.  As such, the Board concludes that a remand for another medical opinion, with rationale, is necessary.

In addition to the foregoing, in a June 2013 statement the Veteran's representative raised the issue of entitlement to service connection for a cognitive disorder under the provisions of 38 U.S.C.A. § 1151.  Specifically, the representative pointed to the evidence of record that the Veteran's subdural hematoma was the result of a fall while hospitalized at a VA facility.  It is noted that the evidence demonstrates that in July 2009 the Veteran sought treatment with VA after he appeared to get "lost" at the mall, began to walk in a poorly coordinated manner, and was confused.  At that time, the Veteran was admitted for a CT of the head and further evaluation.  The record mentioned that the previous week the Veteran had been evaluated as being in a normal state of health.  The CT showed a subdural hematoma or chronic subdural bleed and the Veteran underwent surgery at the Tulane Medical Center for evacuation of the chronic subdural hematoma.  Following the surgery at the private medical facility, the Veteran was offered and refused inpatient rehabilitation through VA.  The Veteran subsequently was an inpatient at the Tulane Inpatient Rehabilitation Center at Tulane-Lakeside Hospital and then released in late July 2009.  A subsequent August 2009 record indicated that the Veteran may have experienced delirium while in the hospital, which required restraints.  A September 2009 VA treatment record indicated that the Veteran had incurred the subdural hematoma after falling in the bathroom, after which he was admitted to Tulane Medical Center.  The treatment record indicated that the Veteran was recovering from the subdural hematoma.  Thereafter, the Veteran reported that he was hospitalized at the Tulane Medical Center where he suffered two falls and a subsequent additional hematoma.

In light of the Veteran's contentions, a remand is required to afford the Veteran notice as to the evidence necessary for establishing a claim for entitlement to service connection under the provisions of 38 U.S.C.A. § 1151, to request from the Veteran authorization to obtain private treatment records from the Tulane Medical Center, and to consider section 1151 in the first instance.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that sets forth the evidence necessary to establish compensation benefits under 38 U.S.C.A. § 1151, including the notice required under Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006) (notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded).

2.  Ask the Veteran to identify and provide release forms authorizing VA to request his treatment records from any private doctor for treatment for the claimed disability on appeal, to include Tulane Medical Center (including the Tulane Inpatient Rehabilitation Center).  These medical records should then be requested, and the RO/AMC should specify that actual treatment records, as opposed to summaries, are needed.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Thereafter, obtain a medical opinion from an appropriate medical provider for the Veteran's cognitive disorder claim.  The claims file must be made available to and reviewed by the reviewer, to include relevant electronic records.  The reviewer is asked to provide an opinion regarding whether it is as at least as likely as not (50 percent probability or more) that the Veteran's cognitive disorder was aggravated (i.e., worsened) beyond its natural progression by any of the Veteran's diagnosed psychiatric disabilities at or for any period after the 2009 closed head trauma with resulting subdural hematoma.

In that regard, and as noted in the June 2013 VA examination report, the Veteran has been diagnosed with depression and PTSD during this period, although the examiner concluded that the Veteran did not meet the DSM-IV criteria for either diagnosis at the time of the June 2013 VA examination.  By way of example, the Board notes that in May 2010 a VA staff physician indicated that the PTSD was the same.  In December 2011 and September 2012, the same staff physician reported the PTSD symptoms were stable.  In July 2012, the Veteran was diagnosed as having depression by a VA psychologist.

It would be helpful if the examiner/reviewer would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  Please include a complete rationale for any opinion provided.

4.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


